Title: To James Madison from Jedidiah Morse Sr., 23 November 1814
From: Morse, Jedidiah Sr.
To: Madison, James


        
          Sir,
          Woodstock in the State of Connectiat Nover 23d 1814
        
        Perhaps you may Wonder to See Such a Schroll as this; Coming from an old man, now in the 89th year of his age; who has lived to See the End of two Distressing Wars but does not much Expect to See the much desired End of the present, Cruel, unnecessary, unjust War; Esteemed so by thousands of the good people of the United States and the Expences of it, too heavy, and grievous to be borne; But what I principally aimed at, in writing this to your Excellency, was, that I am Informed, by the papers; that Congress, has it in Contemplation to purchase; Mr. Jeffersons Library, at the Enormous price of 25000. Dollars; which Consists Chiefly, of Deistical Books; and hetrodox Works; Such as Arian, Socinian-Arminian; antinomian; Paines age of reason, and others of his Deistical Works; Ethan Allens Bible; and what not of a Deistical Cast; if Congress wants a Library, I am willing they Should have one; but Not Mr. Jeffersons. I will take leave to propose a better one; and in a more just and Easy way; which is as follows (viz) that Each member of Congress; procure a book, or books to the amount, or Value of three Dollars, which is but half a days wages; which will hardly be felt; his Excellency, the President, to lay the foundation, of the Library, or Set the first Example, by putting the first Book, if he Shall So Choose, and approve of the same—and Each member of Congress; Shall

Insert his name, in the book or books, he Shall so procure; and lodge in the Library; Whither they be ancient, or modern history; Geography; gazetteers or theoligy; or whatever book, or books, he Shall Choose to lodge in the library; that Each member of Congress; may know by the Name; the religious Sentiment of the Donor; if any Easier way, to procure a Library Can be devised by our Congress; and Not to add, to the burden, which the people of the United States, now groan under, and Co[m]plain of, and not without Just Cause; I have Nothing to object; and pray I may be Excused for my boldness; in attempting to write to one, who is So much Superior in office; tho. not in age, as myself; and with due Consideration, and Submission Subscribe with my own hand and name your Excellencys humle Servant
        
          Jedidiah Morse
        
      